Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Specification
The specification is objected to because of the following informalities: the term “substrateprocessing” recited in par. [0008], line 2, has typo error and should be changed to “substrate processing” (also noted throughout specification).  Correction is required.
Claim Objections
Claims 1-5 are objected to because of the following informalities: the term “substrateprocessing” recited in claim 1, line 8, has typo error and should be changed to “substrate processing” (also noted throughout the claims). Correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1-12, the claim limitation “a heating device to perform predetermined substrate processing…” recited in claims 1-4 and 9-12, “a heating device configured to heat the substrate by an electromagnetic wave…” recited in claims 5-8,  and has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “to perform predetermined substrate processing …” or “configured to heat the substrate by an electromagnetic wave…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “heating” does not provide further clarity as to the structure. Since the 
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0018, Detailed Description, cited:[ "an electromagnetic wave supply section serving as a heating device …].
Regarding claims 5-8, the claim limitation “a transfer device configured to transfer the substrate to the substrate holder…” recited in claims 5-8, has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “configured to transfer the substrate to the substrate holder…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “transfer” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0012, Detailed Description, cited:[ "a transfer device 125 serving as a substrate transfer mechanism (substrate transfer robot)…The transfer device 125 includes tweezers (arms) 125 a-1 and 125a-2…].
Allowable Subject Matter
Claims 5-12 are allowed and claims 1-4 are allowed after overcome the above objections.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the step of determining the number of times of the predetermined substrate processing that has been performed after the performing of the predetermined substrate processing is completed; when it is determined, in the determining of the number of times of the predetermined substrate processing, that the predetermined substrate processing has been performed a preset number of times or more, determining whether it is necessary to adjust a mounting position at which the substrate is mounted on the substrate holder; and when it is determined, in the determining of whether it is necessary to adjust the mounting position, that a mounting position adjustment is necessary, determining the mounting position by comparing substrate temperature measured at the performing the predetermined substrate processing with a premeasured temperature of the substrate which corresponds to the mounting position and is stored in a memory as recited in claims 1-4 and 9-12; a controller configured to control the heating device and the transfer device according to information stored in the memory, wherein the controller is configured to: heat the substrate by the heating device to perform predetermined substrate processing; determine the number of times of the predetermined substrate processing that has been performed after the predetermined substrate processing is completed; when it is determined that the predetermined substrate processing has been performed a preset number of times or more, determine whether it is necessary to .
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shinozaki et al (US 2021/0407865) discloses a method of manufacturing semiconductor device, substrate processing apparatus and non-transitory computer-readable recording medium.  Toyoda et al (US 2016/0284543) discloses substrate processing apparatus, program and method of manufacturing semiconductor device.  Yanagisawa et al (US 2015/0050815) discloses semiconductor device manufacturing method and substrate processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 22, 2022